DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 02/24/22 is acknowledged and papers submitted have been placed in the records.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 20-26, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renna et al. (US 2012/0256290).

a.	Re claim 1, Renna et al. disclose a transformer, comprising: a first integrated circuit 200A (see figs. 2a-2w and related text; see especially figs. 2a&2w, [0043] and remaining of disclosure for more details) with at least one first embedded transformer coil 220A with first coil windings (windings of 220A) and first coil spaces (spaces between the windings) lying in a first plane (horizontal plane; see [0044] where the coil is disclosed to be in a single metallization layer) oriented in a first direction (horizontal direction) and with a first  231A (see fig. 2c and related text) oriented in a second (vertical) direction at an angle (90 degrees) to the first direction and filled (at least partially) with replacement dielectric (silicon dioxide 233A; see figs. 2e-h, [0050]; see also [0051] that discloses layer 234 to be a polymer, thus a dielectric implicitly, and this for a trench completely filled with dielectric materials; the Examiner notes that the term “replacement” does not provide any structural distinction over oxide layer 233A), the first trench extending from a first surface 202A of a first semiconductor substrate 201A to a first depth (depth of the trench) in the first semiconductor substrate, the first semiconductor substrate having a second surface 203A opposite the first surface; a second integrated circuit 200B with at least one second embedded transformer coil 220B with second coil windings (windings of the coil) and second coil spaces (spaces between the windings) lying in a second plane (horizontal plane) oriented in the first direction and with a second trench (which would be a trench 231B for substrate 201B) oriented in the second direction at an angle (90 degrees) to the first direction and filled (at least partially) with replacement dielectric (which would be silicon dioxide 233B for substrate 201B), the second trench extending from a first surface 202B of a second semiconductor substrate 201B to a second depth (depth of the trench) in the second semiconductor substrate, the second semiconductor substrate having a second surface 203B opposite the first surface of the second semiconductor substrate; the second integrated circuit inverted (as seen on figs. 2a&2w) and bonded to the first surface of the first integrated circuit using a dielectric bonding material 220C (see at least fig. 2j&2w and [0043], [0058] and [0061]); and a center of the second transformer coil aligned with a center of the first transformer coil (explicit on figs. 2a&2w; see [0061]).  

b.	Re claim 3, the first trench penetrates completely through the first semiconductor substrate and in which the second trench penetrates completely through the second semiconductor substrate (explicit on at least figs. 2a&2r).  

c.	Re claim 20, Renna et al. disclose a transformer, comprising (see claim 1 rejection above as to which section to read for every identified element): a first integrated circuit 200A with at least one first embedded transformer coil 220A with first coil windings (windings of the coil) and first coil spaces (spaces between the windings) oriented in a first (horizontal) direction and with a first trench 231A oriented in a second (vertical) direction at an angle (90 degrees) to the first direction, the first trench extending from a first surface 202A of a first semiconductor substrate 201A to a first depth (depth of the trench) in the first semiconductor substrate; a second integrated circuit 200B with at least one second embedded transformer coil 220B with second coil windings (windings of the coil) and second coil spaces (spaces between the windings) oriented in the first (horizontal) direction and with a second trench (which would be 231B for a substrate 201B) oriented in the second direction at an angle (90 degrees) to the first direction, the second trench extending from a first surface 202B of a second semiconductor substrate 201B to a second depth (depth of the trench) in the second semiconductor substrate; and the second integrated circuit bonded to the first surface of the first integrated circuit (see figs. 2a&2w).  

d.	Re claim 21, the first trench and the second trench are filled (at least partially) with dielectric material 233 ([0050], figs. 2e-g; see also [0051] that discloses layer 234 to be a polymer, thus a dielectric implicitly, and this for a trench completely filled with dielectric materials).

e.	Re claim 22, the first semiconductor substrate includes a second surface 203A opposite the first surface.  

f.	Re claim 23, the first embedded transformer coil is proximate the first surface of the first semiconductor substrate than the second surface of the first semiconductor substrate (explicit on at least figs. 2a&2j&2w).  

g.	Re claim 24, the second semiconductor substrate includes a second surface 203B opposite the first surface of the second semiconductor substrate.

h.	Re claim 25, the second embedded transformer coil is proximate the first surface of the second semiconductor substrate than the second surface of the second semiconductor substrate (explicit on at least figs. 2a&2j&2w).  
i.	Re claim 26, the first coil windings and first coil spaces lie in a first plane (horizontal plane of the first coil windings; see [0044] where the coil is disclosed to be in a single metallization layer), and the second coil windings and second coil spaces lie in a second plane (horizontal plane of the second coil windings; see [0044] where the coil is disclosed to be in a single metallization layer). 

j.	Re claim 28, the second integrated circuit is inverted (as shown in figs. 2a&2w) and bonded to the first surface of the first integrated circuit using a dielectric bonding material 220C.

k.	Re claim 30, a center of the second transformer coil is aligned with a center of the first transformer coil (explicit on figs. 2a&2w; see also [0061]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renna et al. (US 2012/0256290) in view of Kerber et al. (US 2011/0176339).

a.	Re claim 2, Renna et al. disclose all the limitations of claim 1 as stated above except explicitly that the first depth is greater than a radius of the first embedded transformer coil. 
	However, Kerber et al. disclose a transformer device similar to the one of Renna et al wherein a depth of a trench (trench in substrate 11 or trench in substrate 21) in an integrated circuit (1 or 2) is greater than a radius (innermost winding radius, noting that a radius of a spiral coil is variable) of an embedded coil (31 or 32) of said integrated circuit (see for example figs. 1-6 and related text, noting from [0030] that the coils can be circular).
	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the transformer such that the first depth is greater than a radius of the first embedded transformer coil, and this as a non-inventive step of providing such a configuration as known in the art while providing more thicker and robust integrated circuits 200A&200B (see MPEP 2143.E&G and 2144.I&II; it is noted that a depth of the trench in either device 200A or 200B is about equal to a radius, i.e. inner winding radius, of coils 220A or 220B, so it would not take much change to realize the modification suggested above) .

b.	Re claim 19, Renna et al. disclose all the limitations of claim 1 as stated above except explicitly that the second depth is greater than a radius of the second embedded transformer coil. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second depth greater than a radius of the second embedded transformer coil based on the same arguments invoked in claim 2 rejection above.

c.	Re claim 27, see claim 19 rejection above.

Allowable Subject Matter
Claims 4-6, 8 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899